Bartholomew, C. J.
(concurring.) My associates reach a judgment of affirmance without referring to § 2262, Rev. St. U. S., and purely upon common law principles. I concede that their conclusion is correct upon those principles. I concede, also, that the same conclusion must be reached under that section, as construed in Mortgage Co. v. Hopper, 56 Fed. 67, and cases there cited. The construction there given to the statute simply makes it declaratory of the law as it stood without the statute so far as it refers to conveyances of the land. I confess that, in the absence of such construction, I might have concluded that the statute was enacted expressly to relieve parties who had invested money as the record shows that plaintiff did in this case. But the construction is unmistakable, and a federal construction of a federal statute ought to control this court; hence I concur.